         Case 2:19-cr-00147-RFB-NJK Document 57 Filed 05/20/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Demetrius Scott
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00147-RFB-NJK
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                    (First Request)
13
     DEMETRIUS SCOTT,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Daniel E. Clarkson, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Demetrius Scott, that
20
     the Revocation Hearing currently scheduled on May 21, 2020, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than thirty (30) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel for the defendant needs additional time to conduct investigation into the
24
     allegations included in the petition and addendums, to meet and confer with the client, and to
25
     prepare a defense or mitigation for the hearing.
26
            2.      The defendant is in custody and agrees with the continuance.
       Case 2:19-cr-00147-RFB-NJK Document 57 Filed 05/20/20 Page 2 of 3




 1         3.     The parties agree to the continuance.
 2         This is the first request for a continuance of the Revocation Hearing.
 3         DATED this 20th day of May, 2020.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7
     By Brandon C. Jaroch                           By Daniel E. Clarkson
 8   BRANDON C. JAROCH                              DANIEL E. CLARKSON
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
         Case 2:19-cr-00147-RFB-NJK Document 57 Filed 05/20/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00147-RFB-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     DEMETRIUS SCOTT,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Revocation Hearing currently scheduled for

11                                                                      June 25, 2020
     Thursday, May 21, 2020 at 11:00 a.m., be vacated and continued to ________________ at the

12           11 30 __.m.;
     hour of ___:___ a    or to a time and date convenient to the court.

13          DATED this 20th
                       ___ day of May, 2020.

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
